EXAMINER’S AMENDMENT / COMMENT AND REASONS FOR ALLOWANCE
Examiner’s Comment on Drawings
	Figures 1-4 present unlabeled rectangular boxes (for reference numbers 110, 120, 124, 126, 130, 134, 136, 150, 154, 156, and 160) without descriptive text labels. The descriptive text labels that are required are as follows:
	Reference number 110 must be labeled as “Monitoring Area”
	Reference number 120 must be labeled as “First Sensor System”
	Reference number 124 must be labeled as “First Processor”
Reference number 126 must be labeled as “First Transmitter”
Reference number 130 must be labeled as “Second Sensor System”
Reference number 134 must be labeled as “Second Processor”
Reference number 136 must be labeled as “Second Transmitter”
Reference number 150 must be labeled as “Central Evaluator”
Reference number 154 must be labeled as “Memory”
Reference number 156 must be labeled as “Processor”
Reference number 160 must be labeled as “Third Sensor System”
Thus, Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Allowability Notice to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. see MPEP § 608.02(b)



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Daniel R. McClure, Reg. No. 38,962 on August 25, 2022.
The claims are presented below in amended mark-up form with all Examiner’s amendments indicated. Claims 1-7, 10-23 and 25 are amended in this Examiner’s Amendment, where claims 8, 9, and 24 were previously canceled in the Amendment filed August 21, 2022.

Claim 1.  A [[D]]device for acoustic monitoring of a monitoring area, comprising: 
a first sensor system comprising a first acoustic sensor, a first processor, and first transmitter, which system is configured to be mounted at a first location of the monitoring area; 
a second sensor system comprising a second acoustic sensor, a second processor, and second transmitter, which system is configured to be mounted at a second location of the monitoring area that is different from the first location, 
wherein the first processor is configured to classify a first audio signal detected by the first acoustic sensor 
wherein the second processor is configured to classify a second audio signal detected by the second acoustic sensor 
wherein the first transmitter is configured to transmit the first classification result to a central evaluator, 
wherein the second transmitter is configured to transmit the second classification result to the central evaluator, 
the central evaluator, the central evaluator being configured to receive the first classification result and to receive the second classification result, and to generate a monitoring output for the monitoring area as a function of the first classification result and the second classification result;
	wherein the first transmitter is configured to transmit the first classification result comprising first local or temporal information to the central evaluator; and 
wherein the central evaluator is configured to generate the , based on the first classification result in conjunction with the first local and temporal information; 
wherein the central evaluator comprises: 
a memory for storing a predetermined process schedule plan comprising a series of activities in the monitoring area, and 
a processor 
for arranging the first classification result and the second classification result in an order defined by spatial or temporal information about the first sensor system or the second sensor system, wherein the first classification result and the second classification result indicate activities in the monitoring area;
for comparing the predetermined process schedule plan with the arranged first and second classification results; and 
for generating [[a]]the monitoring output as a function of a result of the comparison.

Claim 2.  The [[D]]device as claimed in claim 1, wherein the first acoustic sensor is configured to measure a first level of the first audio signal; and 
wherein the first transmitter is configured to transmit the first level to the central evaluator.

Claim 3.  The [[D]]device as claimed in claim 2, 
wherein the second acoustic sensor is configured to measure a second level of the second audio signal; 
wherein the second transmitter is configured to transmit the second level to the central evaluator; and 
wherein the central evaluator is configured, when the first classification result matches the second classification result, to spatially locate a source of the first audio signal and of the second audio signal in the monitoring area as a function of the first level and of the second level while using information about the first location and information about the second location.

Claim 4. The [[D]]device as claimed in claim 2, wherein the central evaluator is configured, when an upper limit value is exceeded by the first level, to indicate this exceeding in the monitoring output.

Claim 5.  The [[D]]device as claimed in claim 1, wherein the first audio signal detected by the first acoustic sensor is a superposition of at least two sound events; and 
wherein the first processor is configured to apply a source separation algorithm to the first audio signal to classify the at least two sound events or to acquire a first source signal and a second source signal which represent the at least two sound events so as to classify the first source signal and the second source signal.

Claim 6.  The [[D]]device as claimed in claim 1, wherein the first classification result and the second classification result are configured to indicate used appliances in the monitoring area, activities in the monitoring area, volume levels in the monitoring area, phases of a process in the monitoring area, or a match of at least a portion of the first audio signal or of the second audio signal with a predetermined classification result.

Claim 7. The [[D]]device as claimed in claim 1, wherein the first processor is configured to convert the first audio signal detected by the first acoustic sensor to a time/frequency representation; and 
wherein the first processor is configured to classify the first audio signal while using the time/frequency representation the first classification result.

Claim 10.  The [[D]]device as claimed in claim 1, wherein the monitoring output indicates a difference between the predetermined process schedule plan and the arranged first and second classification results.

Claim 11.  The [[D]]device as claimed in claim 1, wherein the first sensor system or the second sensor system is configured to continuously detect [[a]]the first audio signal by using the first acoustic sensor so as to classify the first audio signal in the first processor within a first maximum time period, said first maximum time period being shorter than five seconds, and wherein the first transmitter is configured to transmit the first classification result to the central evaluator within a second maximum time period, said second maximum time period being shorter than five seconds.

Claim 12.  The [[D]]device as claimed in claim 1, wherein the first transmitter, the second transmitter and the central evaluator are configured to wirelessly communicate with each other in accordance with a mobile radio protocol.

Claim 13.  The [[D]]device as claimed in claim 1, wherein the first sensor system is configured to achieve the first classification result at a first point in time and at a second point in time by means of the first processor and to transmit it to the central evaluator by means of the first transmitter; and 
wherein the central evaluator is configured to order and indicate the first classification result of the first point in time and the first classification result of the second point in time as a function of the first point in time or of the second point in time.

Claim 14.  The [[D]]device as claimed in claim 1, wherein the first classification result or the second classification result is a classification result for a construction site event, the construction site event being formed as a group comprising a tool noise, a hammering noise, a sawing noise, a drilling noise, a pneumatic hammering noise, a measuring device noise, a machine noise, a burden chain noise, a concrete mixing noise, a concrete casting noise, an excavator noise, a roller noise, a material unloading noise, a tear-down noise or a scaffolding noise.

Claim 15.  The [[D]]device as claimed in claim 1, wherein the first acoustic sensor is configured to detect the first audio signal; 
wherein the first acoustic sensor is configured to measure a first level of the first audio signal; and 
wherein the first acoustic sensor is configured to switch the first processor or the first transmitter from a sleep mode to an operating mode only when a lower limit value for the first level is exceeded, and 
wherein the first processor is configured to determine the first classification result or the second classification result only in the operating mode, or 
wherein the first transmitter is configured to perform transmission only in the operating mode, and 
wherein the first transmitter or the first processor are configured to consume less power in the sleep mode than in the operating mode.

Claim 16.  The [[D]]device as claimed in claim 1, wherein the first acoustic sensor is configured to detect the first audio signal; 
wherein the first acoustic sensor is configured to measure a first level of the first audio signal; and 
wherein the first acoustic sensor is configured to set the first processor or the first transmitter so that the first classification result will be determined by the first processor and be transmitted to the central evaluator by means of the first transmitter if the first level is higher than a lower limit value, and so that no first classification result will be determined by the first processor and be transmitted to the central evaluator by means of the first transmitter if the first level is lower than or equal to the lower limit value.

Claim 17.  The [[D]]device as claimed in claim 1, wherein the first sensor system or the second sensor system is battery- or accumulator-operated.

Claim 18.  The [[D]]device as claimed in claim 1, wherein the first transmitter is configured to transmit to the central evaluator an identification of the first sensor system together with the first classification result; 
wherein the second transmitter is configured to transmit to the central evaluator an identification of the second sensor system together with the second classification result; 
wherein the memory of the central evaluator comprises
wherein the central evaluator is configured to determine the first location on the basis of the identification of the first sensor system from the memory and to determine the second location on the basis of the identification of the second sensor system from the memory; and 
wherein the central evaluator is configured to spatially locate, in the monitoring region, a first source region of the first audio signal and a second source region of the second audio signal on the basis of the first location, the second location, the first classification result or the second classification result.

Claim 19.  The [[D]]device as claimed in claim 1, wherein the first transmitter is configured to transmit only the first classification result or a processed first audio signal to the central evaluator; and 
wherein the second transmitter is configured to transmit only the second classification result or a processed second audio signal to the central evaluator.

Claim 20.  The [[D]]device as claimed in claim 1, 
wherein the first predetermined classification result and the second predetermined classification result is a classification result for a vehicle; 
wherein the monitoring area is a road, a road network or a rail network; 
wherein the first sensor system or the second sensor system may be mounted to roads or rails, 
wherein the central evaluator is configured to provide capacity utilization of the monitoring area per location or per group of locations.

Claim 21.  The [[D]]device as claimed in claim 1, wherein the monitoring area is a construction site, a factory building with machines, a machine, or an inhabited place or part of an inhabited place.

Claim 22.  A [[M]]method of acoustic monitoring of a monitoring area, comprising:
mounting a first sensor system comprising a first acoustic sensor, a first processor and first transmitter at a first location of the monitoring area; 
mounting a second sensor system comprising a second acoustic sensor, a second processor and second transmitter at a second location of the monitoring area, which is different from the first location, 
classifying a first audio signal detected by the first acoustic sensor by using the first processor to achieve a first classification result; 
classifying a second audio signal detected by the second acoustic sensor by using the second processor to achieve a second classification result; 
transmitting, by the first transmitter, the first classification result to a central evaluator
transmitting, by the second transmitter, the second classification result to the central evaluator
receiving, by the central evaluator, the first classification result and the second classification result
generating, by the central evaluator, a monitoring output for the monitoring area as a function of the first classification result and the second classification result
	transmitting, by the first transmitter, the first classification result comprising first local or temporal information to the central evaluator
generating, by the central evaluator, the first classification result in conjunction with the first local and/or temporal information as [[a]]the monitoring output for the monitoring area
storing a predetermined process schedule plan comprising a series of activities in the monitoring area on a memory; 
arranging, by a processor, the first classification result and the second classification result in an order defined by spatial or temporal information about the first sensor system or the second sensor system
wherein the first classification result and the second classification result indicate activities in the monitoring area; 
comparing, by the processor, the predetermined process schedule plan with the arranged first and second classification results
generating, by the processor, [[a]]the monitoring output as a function of a result of the comparison

Claim 23.  A [[N]]non-transitory digital storage medium having a computer program stored thereon, and run by a computer, to perform the method of acoustic monitoring of a monitoring area, said method comprising: 
mounting a first sensor system comprising a first acoustic sensor, a first processor and first transmitter at a first location of the monitoring area; 
mounting a second sensor system comprising a second acoustic sensor, a second processor and second transmitter at a second location of the monitoring area, which is different from the first location, 
classifying a first audio signal detected by the first acoustic sensor by using the first processor to achieve a first classification result; 
classifying a second audio signal detected by the second acoustic sensor by using the second processor to achieve a second classification result; 
transmitting, by the first transmitter, the first classification result to a central evaluator
transmitting, by the second transmitter, the second classification result to the central evaluator
receiving, by the central evaluator, the first classification result and the second classification result
generating, by the central evaluator, a monitoring output for the monitoring area as a function of the first classification result and the second classification result
	transmitting, by the first transmitter, the first classification result comprising first local or temporal information to the central evaluator
generating, by the central evaluator, the first classification result in conjunction with the first local and/or temporal information as [[a]]the monitoring output for the monitoring area
storing a predetermined process schedule plan comprising a series of activities in the monitoring area on a memory; 
arranging, by a processor, the first classification result and the second classification result in an order defined by spatial or temporal information about the first sensor system or the second sensor system
wherein the first classification result and the second classification result indicate activities in the monitoring area; 
comparing, by the processor, the predetermined process schedule plan with the arranged first and second classification results 
generating, by the processor, [[a]]the monitoring output as a function of a result of the comparison

Claim 25.  The [[D]]device as claimed in claim 1, wherein the first transmitter is configured to transmit a first signal to the central evaluator only if the first classification result matches a first predetermined classification result; 
wherein the second transmitter is configured to transmit a second signal to the central evaluator only if the second classification result matches a second predetermined classification result; and 
wherein the central evaluator is configured to count, on the basis of the first signal, how many times, per time interval, the first sensor system has determined the first predetermined classification result, or to count, on the basis of the second signal, how many times, per time interval, the second sensor system has determined the second predetermined classification result.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claims 1, 22 and 23, and claims depending therefrom, the cited art of record does not, in any combination obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, teach or suggest the claimed sensor systems which perform acoustic monitoring, and processors which classify sensed audio signals, where classifications from the sensed audio signals, indicating activities in the monitoring area, are ordered and compared to a stored predetermined process schedule plan to generate a monitoring input, as specifically claimed, and all supporting limitations thereof.
The closest art of record includes the combination of Matsuoka with Maijala as applied claims 1 and 8 in the Non-Final Office action dated May 23, 2022. While either system from Matsuoka or Maijala would indicate detected activities in an order (the order in which the detected activities are reported), neither reference teaches or suggests that any realized detection order is compared to a “predetermined process schedule plan” and a monitoring output generated as a function of a result of the comparison. Therefore, none of the cited art, whether considered alone, or in a combination obvious to one of ordinary skill in the art before the effective filing date of the claimed invention teach or suggest the limitations of claims 1, 22 and 23. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908.  The examiner can normally be reached on Monday-Friday, 09:30-18:30, Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHELLE M. KOETH
Primary Examiner
Art Unit 2656


/MICHELLE M KOETH/Primary Examiner, Art Unit 2656